DETAILED ACTION
This Non-Final action is responsive to communications: IDS and application filed 6/11/2019.

Claims 1-20 are pending. Claims 1, 18 and 20 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2019 has been entered, and considered by the examiner.






Drawings
The Drawings filed on 6/11/2019 have been approved.


Claim Objections
Claim 19 is objected to because of the following minor grammatical informalities:  The claim recites “wherein wherein…”. Appropriate corrections are required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linszner (U.S. Pub 2018/0198773, published Jul. 12, 2018 & previously cited in the 1449 dated 6/11/2019).
Regarding Independent claim 1, Linszner discloses A method comprising:
generating, by a client computing device, a login macro to automatically log into a web application running on a server computing device, from a provided username, a provided password, and a provided network address of the web application (see paragraphs 7-11 & 16, which describes automatically generating a login script that includes a first second and third commands that are directly associated with stored username and password. In addition the web application address or location is identified via web artifact model received from memory); and 
after generating the login macro, verifying, by the client computing device, that usage of the login macro successfully results in logging into the web application running on the server computing device (see fig. 2, numeral 210, wherein the login sequence is verified to be correct). 

Regarding Dependent claim 2, with dependency of claim 1, Linszner discloses wherein generating the login macro comprises: navigating to a starting web page at the provided network address of the web application; and locating a login form at the starting web page (see abstract & paragraphs 11 and 16, including the explanation provided in the Independent claim). Regarding Dependent claim 3, with dependency of claim 2, Linszner discloses wherein locating the login form at the starting web page comprises: locating one or more form markup language elements within a document object model for the starting web page; determining whether any located form markup language element includes a username text field sub-element, a password text field sub-element, and a submit button sub-element; and concluding that the login form has been successfully located responsive to determining that any located form markup language element includes the username text field sub-element, the password text field sub-element, and the submit button sub-element (see abstract & paragraphs 11 and 16, including the explanation provided in the Independent claim).
Regarding Dependent claim 4, with dependency of claim 3, Linszner discloses wherein determining whether any located form markup language element includes the username text field sub-element, the password text field sub-element, and the submit button sub-element comprises: determining whether a given form markup language element located within the document object model includes a first text field sub-element having an associated label corresponding to a username regular expression; and concluding that the given form markup language element includes the username text field sub-element responsive to determining that Regarding Dependent claim 5, with dependency of claim 4, Linszner discloses wherein determining whether any located form markup language element includes the username text field sub-element, the password text field sub-element, and the submit button sub-element further comprises: after concluding that the given form markup language element includes the username text field sub-element, determining whether the given form markup language element includes a second text field sub-element having an associated label corresponding to a password regular expression and located after the first text sub-element in the given form markup language element; and concluding that the given form markup language element includes the password text field sub-element responsive to determining that the given form markup language element includes the second text field sub-element (see abstract & paragraphs 11 and 16, including the explanation provided in the Independent claim).Regarding Dependent claim 6, with dependency of claim 5, Linszner discloses wherein determining whether any located form markup language element includes the username text field sub-element, the password text field sub-element, and the submit button sub-element further comprises: after concluding that the given form markup language element includes the password text field sub-element, determining whether the given form markup language element includes a button sub-element having an associated label corresponding to a login regular expression and located after the second text sub-element in the given form markup language element; and concluding that the given form markup language element includes the submit button sub-element responsive to determining that the given form markup language element includes the button sub-element (see abstract & paragraphs 11 and 16, including the explanation provided in the Independent claim).Regarding Dependent claim 7, with dependency of claim 3, Linszner discloses wherein generating the login macro further comprises, in response to successfully locating the login form at the starting web page: creating a macro that automatically navigates to the starting web page, then automatically enters the provided username within the username text field sub-element of the login form and automatically enters the provided password within the password text field sub-element of the login, and finally automatically selects the submit button sub-element (see abstract & paragraphs 11 and 16, including the explanation provided in the Independent claim).Regarding Dependent claim 8, with dependency of claim 2, Linszner discloses wherein generating the login macro further comprises: in response to unsuccessfully locating the login form at the starting web page, locating a sign-in web page navigable from the starting web page; in response to successfully locating the sign-in web page, navigating to the sign-in web page; and locating the login form at the sign-in web page (see abstract & paragraphs 11 and 16, including the explanation provided in the Independent claim).Regarding Dependent claim 9, with dependency of claim 8, Linszner discloses wherein locating the sign-in web page navigable from the starting web page comprises: locating one or more anchor or button markup language elements within a document object model for the starting web page; determining whether any located anchor or button markup language element corresponds to a sign-in element; and concluding that the sign-in web page navigable from the starting web page has been successfully located responsive to determining that any located anchor or button markup language element corresponds to the sign-in element (see abstract & paragraphs 11 and 16, including the explanation provided in the Independent claim).Regarding Dependent claim 10, with dependency of claim 9, Linszner discloses wherein Regarding Dependent claim 11, with dependency of claim 9, Linszner discloses wherein determining whether any located anchor or button markup language element corresponds to the sign-in element comprises: determining whether a given anchor or button markup language element located within the document object model has an associated label corresponding to a login regular expression; and concluding that the given anchor or button markup language element corresponds to the sign-in element responsive to determining that the given anchor or button markup language element has the associated label (see abstract & paragraphs 11 and 16, including the explanation provided in the Independent claim).Regarding Dependent claim 12, with dependency of claim 8, Linszner discloses wherein locating the login form at the sign-in web page comprises: locating one or more form markup language elements within a document object model for the sign-in web page; determining whether any located form markup language element includes a username text field sub-element, a password text field sub-element, and a submit button sub-element; and concluding that the login form has been successfully located responsive to determining that any located form markup language element includes the username text field sub-element, the password text field sub-element, and the submit button sub-element (see abstract & paragraphs 11 and 16, including the explanation provided in the Independent claim).Regarding Dependent claim 13, with dependency of claim 12, Linszner discloses wherein generating the login macro further comprises, in response to successfully locating the login form at the sign-in web page: creating a macro that automatically navigates to the sign-in web page, Regarding Dependent claim 14, with dependency of claim 1, Linszner discloses wherein verifying that the usage of the login macro successfully results in logging into the web application comprises: running the login macro; locating a sign-out element within a document object model for a web page at which running of the login macro ends; and in response to successfully locating the sign-out element, concluding that the usage of the login macro successfully results in logging into the web application (see abstract & paragraphs 11 and 16, including the explanation provided in the Independent claim).Regarding Dependent claim 15, with dependency of claim 14, Linszner discloses wherein locating the sign-out element within the document object model comprises: locating one or more anchor or button markup language elements within the document object model; determining whether any located anchor or button markup language element corresponds to the sign-out element; and concluding that the sign-out element has been successfully located responsive to determining that any located anchor or button markup language element corresponds to the sign-out element (see abstract & paragraphs 11 and 16, including the explanation provided in the Independent claim).Regarding Dependent claim 16, with dependency of claim 15, Linszner discloses wherein determining whether any located anchor or button markup language element corresponds to the sign-out element comprises: determining whether a given anchor or button markup language element located within the document object model has an associated label corresponding to a Regarding Dependent claim 17, with dependency of claim 1, Linszner discloses further comprising: response to successfully verifying that the usage of the login macro successfully results in logging into the web application, running the login macro to log into the web application; after logging into the web application, probing, by the client computing device, the web application to identify security vulnerabilities within the web application; and in response to identifying any security vulnerabilities within the web application, modifying or reconfiguring the web application to ameliorate the identified security vulnerabilities (see abstract & paragraphs 11 and 16, including the explanation provided in the Independent claim).Regarding Independent claim 18, Linszner discloses A non-transitory computer-readable data storage medium storing program code executable by a processor to perform processing comprising: 
generating a login macro to automatically log into a web application running on a server computing device, from a provided username, a provided password, and a provided network address of the web application, wherein generating the login macro comprises: navigating to a starting web page at the provided network address of the web application (see paragraphs 7-11 & 16, which describes automatically generating a login script that includes a first second and third commands that are directly associated with stored username and password. In addition the web application address or location is identified via web artifact model received from memory);
 locating a login form at the starting web page (see paragraphs 29-35, discloses locating a login form from the starting web page); 
in response to unsuccessfully locating the login form at the starting web page, locating a sign-in web page navigable from the starting web page (see paragraphs 29-35, discloses that when the login form is not found the process is repeated for different artifacts such as links or web pages to determine the sign-in page);
 in response to successfully locating the sign-in web page, navigating to the sign-in web page (see paragraphs 29-35, discloses navigating to the proper artifact having the detected login fields); and 
locating the login form at the sign-in web page (see paragraphs 29-35, discloses navigating to the proper artifact having the detected login fields); and 
in response to successfully locating the login form at the sign-in web page, creating the login macro that automatically navigates to the sign-in web page, then automatically enters the provided username within the username text field sub-element of the login form and automatically enters the provided password within the password text field sub-element of the login, and finally automatically selects the submit button sub-element (see paragraphs 29-35, wherein the script is automatically generated and used to login the user by entering the username and password within the proper fields along with activation of the submit button (see abstract)). 

Regarding Dependent claim 19, with dependency of claim 18, Linszner discloses wherein wherein locating the sign-in web page navigable from the starting web page comprises: locating one or more anchor or button markup language elements within a document object model for the starting web page; determining whether any located anchor or button markup language element Regarding Independent claim 20, Linszner discloses A computing device comprising: 
network hardware to communicatively connect the computing device to a server computing device running a web application (see Fig. 1); 
a non-transitory computer-readable data storage medium storing program code (see Fig. 1); and a processor to execute the program code to: 
generate a login macro to automatically log into the web application, from a provided username, a provided password, and a provided network address of the web application, regardless of whether the web application is logged into at a starting web page at the provided network address or at a sign-in web page navigable from the starting web page (see paragraphs 7-11 & 16, which describes automatically generating a login script that includes a first second and third commands that are directly associated with stored username and password. In addition the web application address or location is identified via web artifact model received from memory); and 
after generating the login macro, verify that usage of the login macro successfully results in logging into the web application running on the server computing device (see fig. 2, numeral 210, wherein the login sequence is verified to be correct).

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 

Conclusion
References Cited
8.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
King et al. (U.S. 6,976,164) discloses “Technique For Handling Subsequent User Identification And Password Requests With Identity Change Within A Certificate-Based Host Session”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Manglesh M Patel/
Primary Examiner, Art Unit 2178
1/14/2022